t c memo united_states tax_court john schepers petitioner v commissioner of internal revenue respondent docket no filed date thomas brever for petitioner blaine holiday for respondent memorandum findings_of_fact and opinion morrison judge petitioner john schepers schepers asked respondent to grant him relief from his joint income_tax_liability for the tax_year respondent determined that he is not entitled to relief and we agree findings_of_fact at the time he filed the petition schepers resided in minnesota schepers married deborah schepers in for the tax_year the scheperses filed a timely joint income_tax return during schepers was an administrator for the university of minnesota his wife operated an electronic discovery firm schepers held a master’s degree in business administration his wife held a law degree in date schepers and his wife separated in date schepers filed a tax_return he filed separately the return reported that he had a tax_liability of dollar_figure and that he claimed a refund of dollar_figure schepers’ wife did not file a tax_return for the internal_revenue_service irs prepared for her a substitute return based on her income and issued her a deficiency_notice schepers’ wife did not respond to the deficiency_notice as a result the irs assessed dollar_figure in tax and penalties the scheperses were divorced in date as part of their divorce agreement they jointly filed an amended tax_return that included both of their incomes the filing of the return was a voluntary act on the part of schepers the return filed in date reflected a tax_liability of dollar_figure respondent assessed an additional tax of dollar_figure on the scheperses’ joint account plus penalties and interest the scheperses each agreed to be responsible for one-half of the actual tax penalties and interest this agreement was a legal_obligation in date schepers filed a request for innocent spouse relief with the irs he requested relief only for the one-half of the tax_liability that had been allocated to his ex- wife by their agreement in date the irs denied his request schepers contested the denial by filing a petition with this court a trial was held at which schepers testified facts were stipulated by the parties we adopt the stipulated facts opinion in general spouses who file a joint federal_income_tax return are jointly and severally liable for the full amount of the tax_liability shown or required to be shown on the return sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 1although the record contains no evidence regarding the additional tax it appears the irs abated the assessment against schepers’ ex-wife resulting from the notice_of_deficiency as the additional tax is the difference between the amount of tax reported by schepers on his original return dollar_figure and the amount of tax reported on the joint_return dollar_figure a spouse who has filed a request for innocent spouse relief may be relieved from joint_and_several tax_liability under sec_6015 f if taking into account all the facts and circumstances it is inequitable to hold the spouse liable the requesting spouse generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir it is uncontested that schepers satisfies the threshold conditions of revproc_2003_61 sec_4 2003_2_cb_296 but schepers fails to qualify for relief under revproc_2003_61 sec_4 02a c b pincite because as we explain later schepers had reason to know that the liability would not be paid_by his ex-wife under these circumstances schepers is entitled to relief only if he satisfies the alternative facts-and-circumstances test that is set forth in revproc_2003_61 sec_4 c b pincite- see nihiser v commissioner tcmemo_2008_135 under this test we look to a nonexclusive list of factors to determine whether it is inequitable to hold the requesting spouse liable whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the 2all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3the parties stipulated that the scheperses filed a joint_return on date but cf sec_6013 requesting spouse would suffer economic hardship if not granted relief whether the requesting spouse knew or had reason to know that the other spouse would not pay the liability whether the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit from nonpayment of the tax_liability and whether the requesting spouse has made a good-faith effort to comply with the tax laws for the tax years following the year to which the request for such relief relates revproc_2003_61 sec_4 we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief porter v commissioner t c ___ ___ slip op pincite we may consider evidence that was admitted into evidence at trial whether or not it was included in the administrative record 130_tc_115 in determining whether relief is justified we give no deference to respondent’s determination that schepers was not entitled to relief see porter v commissioner t c at ___ slip op pincite revproc_2003_61 section dollar_figure factors a marital status schepers was divorced from his wife in date this factor weighs in favor of relief b economic hardship schepers has not demonstrated that he would suffer economic hardship if he were to pay the one-half of the tax_liability attributed by the agreement to his ex-wife schepers has a monthly budget surplus of dollar_figure schepers argues that if he is required to pay the one-half of the tax_liability he will need to work until he i sec_75 years old and this is without computing the accrual of interest and penalties respondent argues that the period of limitations on collecting tax assessments is years from the date of assessment and that therefore he will not be collecting tax from schepers beyond the year we agree with respondent on this point it is likely that collection efforts will be confined to this 10-year period taking into account his circumstances we find that schepers has failed to demonstrate that he will suffer economic hardship if he pays the liability in question this factor weighs against relief c knowledge or reason to know at the time he signed the joint_return schepers knew that his ex-wife was thinking about declaring bankruptcy that their home had been lost to foreclosure and that neither he nor his ex-wife had the funds to pay the tax_liability reflected on the joint_return schepers argues that he thought his ex-wife had the potential to earn money and therefore could have eventually paid the tax debt which he argues would survive against his ex- wife as a nondischargeable debt even after bankruptcy but the question here is not whether schepers knew that his wife would ever pay the taxes but whether the taxes would be paid within a reasonably prompt time after the filing of the joint_return see banderas v commissioner tcmemo_2007_129 any payments by his ex-wife would be substantially delayed by the bankruptcy proceeding payments would also be delayed by her having to earn the money to pay the tax_liability the record reflects that in scheper’s ex-wife was earning only dollar_figure under the circumstances we find that schepers knew or had reason to know his ex-wife would not pay the tax_liability and for the purposes of applying a similar test in revproc_2003_61 sec_4 b under second element of safe_harbor provision requesting spouse must establish that it was reasonable to believe that the nonrequesting spouse would pay it was unreasonable for schepers to believe that his ex-wife would pay the income_tax_liability d nonrequesting spouse’s legal_obligation schepers’ ex-wife agreed to pay the one-half of the tax obligation from which schepers seeks relief but schepers knew that his ex-wife could not pay the amount see revproc_2003_ sec_4 a iv this factor will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability this factor is neutral it weighs neither for nor against relieving schepers of the joint liability see stolkin v commissioner tcmemo_2008_211 e significant benefit schepers did not benefit significantly from his ex-wife’s failure to pay her one-half share of the joint income_tax_liability therefore this factor weighs in favor of relief see 122_tc_32 the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability is a factor that favors granting relief under sec_6015 vacated 439_f3d_1009 9th cir f noncompliance with income_tax laws schepers timely filed tax returns for and this favorable record of compliance is negated by the fact that he filed his income_tax return late on date thus this factor is negative schepers is not entitled to relief of the factors listed in revproc_2003_61 sec_4 two factors support relief divorced marital status lack of significant benefit one factor is neutral nonrequesting spouse’s legal_obligation and three factors weigh against relief economic hardship knowledge that payment will not be 4his original return was filed late on date made noncompliance with income_tax laws taking into account these factors schepers is not entitled to relief from joint liability under the circumstances decision will be entered for respondent
